                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     TROY ALEXANDER RICHARDSON,                          CASE NO. 18-cv-04620-YGR
                                   6                     Plaintiff,                          ORDER CONTINUING STATUS HEARING;
                                                                                             DENYING STIPULATION; GRANTING IN
                                   7               vs.                                       PART ADMINISTRATIVE MOTION TO
                                                                                             STRIKE DEFENDANTS’ MOTION FOR
                                   8     CALIFORNIA DEPARTMENT OF                            SUMMARY JUDGMENT
                                         CORRECTIONS AND REHABILITATION, ET
                                   9     AL.,                                                Dkt. No. 92, 93

                                  10                     Defendants.

                                  11          The Court has reviewed the parties’ Stipulation for Continuing Status Conference (Dkt.
                                  12   No. 92) and their Joint Discovery Plan (Dkt. No. 94), as well as the pending administrative motion
Northern District of California
 United States District Court




                                  13   of plaintiff Richardson to strike defendants’ motion for summary judgment (Dkt. No. 93) and
                                  14   defendants’ opposition thereto (Dkt. No. 95). Having duly considered the matters therein, the
                                  15   Court ORDERS as follows:
                                  16          1.          The status hearing currently set for November 15, 2019, is CONTINUED to
                                  17   Tuesday, December 10, 2019, at 2:01 p.m. in Courtroom 1, United States District Courthouse,
                                  18   1301 Clay Street, Oakland. The parties shall file a joint status statement regarding discovery that
                                  19   is completed, scheduled/pending, and as to which the responding party has refused to comply due
                                  20   to its objections no later than December 3, 2019. Future reports shall not identify discovery as
                                  21   “completed” if has been noticed or scheduled for a future date or no response has been served.
                                  22          2.          The stipulation to continue the status conference is DENIED AS MOOT.
                                  23          3.          The administrative motion to strike defendants’ motion for summary judgment is
                                  24   GRANTED IN PART. Defendants’ Cross-Motion for Summary Judgment is STRICKEN as to all
                                  25   arguments made from pages 1:23-2:2, 8:19-11:17, and 13:18-20.
                                  26          IT IS SO ORDERED.
                                  27   Dated: November 14, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28
                                                                                            UNITED STATES DISTRICT COURT JUDGE
